NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 11a0100n.06

                                          No. 09-4332                                 FILED
                                                                                  Feb 10, 2011
                           UNITED STATES COURT OF APPEALS                    LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


JULIETTE KARGER,

       Plaintiff-Appellant,
                                                           On Appeal from United States
              v.                                           District Court for the Northern
                                                           District of Ohio
COMMISSIONER OF SOCIAL SECURITY,

       Defendant-Appellee.


Before: GIBBONS and WHITE, Circuit Judges, and MALONEY, Chief District Judge.*

       PAUL L. MALONEY, Chief District Judge.


       For the reasons that follow, we REVERSE the district court, vacate the ALJ’s decision, and

remand this case to the ALJ for further consideration. On remand, the ALJ must provide a much

fuller opinion which specifies the weight given to each medical source’s opinion – particularly

treating psychologist Dr. Dana Watts, Ph.D., and treating physician Dr. Thomas Thysseril, M.D. –

adequately explains the relative “weight” determinations, reflects a careful consideration of the

medical evidence as a whole, and bases its residual functional capacity (RFC) assessment on such

expressed consideration.




       *
        The Honorable Paul L. Maloney, Chief United States District Judge, United States District
Court for the Western District of Michigan, sitting by designation.
                                                   I.

       Juliette Karger (“Karger”) was born in 1982, was sixteen years old at the time of the alleged

onset of disability in 1998, and was twenty-four years old at the time of the ALJ hearing in 2006.

See Tr 53. Karger earned a high-school general equivalency degree (“GED”), Tr 65 and 89, but she

has no past relevant work experience, Tr 20 and 56-57.

       Karger was admitted to the hospital for psychiatric emergency on December 15, 1998 and

remained there until December 23, 1998. See Tr 124-159. Dr. DeoGracias, M.D., diagnosed bipolar

disorder - most recent episode of depression without psychotic features, “rule out” attention deficit

disorder, and possible borderline personality disorder, and assigned a Global Assessment of

Functioning (“GAF”) score of only ten.1 See Tr 124-26. During this hospitalization, Dr. DeoGracias

noted that Karger had increasingly been cutting herself and contemplating suicide, and she noted

psychomotor retardation; anxious, sad and depressed mood; a slightly flat affect; a history of visual

hallucinations; thoughts of suicide, and poor concentration and judgment. See Tr 124-26.

       Over three years later, on January 8, 2002, Dana Watts, Ph.D., responded to a state disability

questionnaire, opining that Karger had good or very good ability to make occupational adjustments,

good ability to make performance adjustments, very good or good ability to make personal-social

adjustments, and only a fair ability to persist in work activity. See Tr 164-65. Dr. Watts’s January

2002 report opined that Karger had the intellectual ability to perform, but “emotional stress, conflict,

high pressure situation, critical supervisor, and physically demanding job would interfere with her

ability to perform job tasks.” Tr 164-65. Dr. Watts assigned a GAF score of 39, which indicates

       1
        A GAF score below 20 indicates some danger of hurting oneself or others, and/or an
occasional failure to maintain minimal personal hygiene or grossly impaired communication. See
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF
MENTAL DISORDERS (4th ed. Text Revision) (“DSM”) at 32.

                                                  -2-
some impairment in reality testing or communication, or major impairments in several areas such

as work, school, family relations, judgment, thinking, or mood. See DSM at 32.

       Four months later, on May 6, 2002, Karger entered a residential treatment program at Gould

Farm and was diagnosed with bipolar disorder II and rapid cycling, and received a GAF score of 45,

Tr 213-14, a score which indicates serious symptoms or serious impairment in social, occupational,

or school functioning, see DSM at 32. During the Gould Farm residential program, Karger received

care from psychiatrist Dr. Stuart Bartle, M.D., and supervision from Tamsin Trelawny-Ross, Tr 213-

14. Dr. Bartle conducted a psychiatric evaluation on May 9, 2002, noting that Karger had been

hospitalized at age 16 for depression and had had obsessive-compulsive disorder symptoms before

that; had OCD symptoms such as picking at her face, rumination, obsessive thoughts, non-repetitive

checking, and worrying a great deal about something not being right; and had no experience with

drugs except marijuana on one occasion. See Tr 210-11. Dr. Bartle diagnosed bipolar disorder II,

rapid cycling, ADD, and OCD, and assigned GAF 45, see Tr 211.

       While Karger was in the Gould Farm residential program, treating source Dr. Watts

completed two questionnaires for the State, see Tr 175-182. Dr. Watts’ May 2002 questionnaire

stated that although Karger’s mood and affect were normal at that time due to psychotropic

medication, her “obsessive ideation and compulsive behavior increase when anxious and under

stress”, Tr 175. Karger again reported no drug or alcohol abuse, Tr 175. Dr. Watts diagnosed

bipolar disorder, OCD, ADD, and circadian rhythm sleep disorder, Tr 176. Watts noted that

Karger’s attention and concentration diminished during bipolar episodes, which were currently

controlled with medication, Tr 176. Watts further opined that Karger was unable to carry out age-

appropriate tasks such as waking in the morning, driving a car, going to school, and budgeting and



                                               -3-
managing her finances, and that she “may experience increased anxiety and attention problems,

especially if the work situation involves conflict.” Tr 176 and 179-80. Watts noted that Karger’s

parents had to handle her financial affairs, give her a ride when she needed one, and help with

transportation, shelter and independence skills, because she had periods when she was distracted and

unfocused and had trouble completing tasks in a timely manner or at all, particularly when feeling

anxious, Tr 180-81. Dr. Watts also found that Karger’s social functioning had “drastic[ally]”

decreased, leaving her with a decreased social network outside her family, Tr 178.

       On July 28, 2002, Karger’s residential treatment providers, Dr. Bartle and Ms. Trelawny-

Ross, completed a questionnaire for the State disability agency. Noting that Karger had left college

because of her symptoms and had been unable to work since then, Dr. Bartle and Ms. Trelawny-Ross

stated that Karger would remain at Gould Farm for the foreseeable future because her OCD

symptoms, depression, anxiety, and low self-esteem were interfering with her daily living activities,

her ability to work, and her ability to complete college courses. She was unable to become and

remain motivated, and was unable to complete tasks such as reading, studying, or caring for herself,

in a timely manner. Tr 183-84. Dr. Bartle and Ms. Trelawny-Ross opined that Karger could sustain

concentration and attention for extended periods “with support, e.g., while working in a supportive

work program,” Tr 184, which she was doing thirty hours per week, Tr 186. Bartle and Trelawny-

Ross opined that Karger had good social skills but that her hypersensitivity to perceived criticism,

which was caused by her depression and anxiety, inhibited her relationships. They believed that

Karger could use public transportation if she had support in planning, becoming familiar with the

transit system, and first using the system. Tr 184. Although Bartle and Trelawny-Ross found that

the routine stress of changes or critical feedback had a “high impact” on Karger, they concluded that



                                                -4-
her prognosis was “fair/good”, Tr 184-85. The Bartle/Trelawny-Ross questionnaire opined that

Karger

         can not hold a competitive job at this point. She needs more work around the
         depression, OCD, and anxiety. ADD would also play a part in her inability to work,
         as it would become more eviden[t] when her other symptoms are under control.

Tr 186. Three days later, on August 1, 2002, Dr. Bartle reported that although Karger was generally

doing well in treatment and was hoping to be admitted to an OCD program at McLean Hospital, her

habit of picking at her face, which had receded somewhat, was now increasing slightly. See Tr 212.

         The following week, on August 7, 2002, state reviewing psychologist M.E. Menken, Ph.D.,

completed a Psychiatric Review Technique Form which found that Karger met Listings 12.06a and

12.06b and had impairments under 12.02, 12.04 and 12.06 which resulted in marked limitations in

maintaining social functioning and concentration, persistence or pace. See Tr 187 and 197.

         On August 15, 2002, Karger’s father completed a third-party disability questionnaire. After

noting Karger was in a residential treatment program, Karger’s father stated that she was able to

complete housekeeping tasks, washed dishes 2-3 times per week, shopped weekly for personal items,

watched about half an hour of television each week, visited her family in alternate months for 1-2

weeks at a time, enjoyed going to movies and restaurants, and played the piano about half an hour

each day. On the other hand, Karger’s father stated that she had difficulty waking without assistance,

had difficulty concentrating and difficulty reading because her OCD constantly required her to re-

read, and suffered increased anxiety and discomfort with any changes in routine. See Tr 201-206.

         Upon Karger’s discharge from Gould Farm residential treatment program on December 11,

2002, Dr. Bartle reported that Karger’s OCD symptom had waxed and waned over her seven months

there as she underwent “many med changes”; her picking had increased on at least two occasions;



                                                 -5-
and depression and tiredness remained a problem, Tr 209. Dr. Bartle’s assistant, Ms. Trelawny-

Ross, reported that, on the positive side of the ledger, Karger had made “significant progress” on

managing her OCD symptoms and her sleep disorder during her stay at Gould Farm, Tr 207, the

latter with the aid of multiple alarm clocks and a “bed shaker”; she worked well in teams in the

supportive work setting, Tr 207; and she “did well overcoming many of her obsessions and finding

ways to control her anxiety such that these interfered less with her work in the long run”, Tr 208.

On the negative side of the ledger, Ms. Trelawny-Ross observed that Karger’s depression had

worsened toward the end of her stay; her motivation to work and be generally involved in the

community had declined; and her OCD, depression and physical complaints interfered with her

abilities in numerous ways: obsessive rituals and checking prevented her from getting ready for

work or completing tasks in a timely manner; she was struggling long-term to complete a workday,

let alone a 30-hour workweek, in the face of her depression, sleep disorder, and frequent physical

sickness; and she still experienced depression triggered by disappointment and characterized by

isolation, decreased energy, increased sleep, decreased motivation to work or be social, increased

self-absorption, and decreased ability to see another point of view or to realize how her actions affect

others. See Tr 207-208.

        On January 13, 2003, about a month after leaving Gould Farm, Karger was admitted to

McLean Hospital’s OCD Institute under the care of Dr. Darin Dougherty M.D., Perry Merlin

M.S.W., and behavioral therapist Leslie Shapiro. See Tr 215-230. Dr. Dougherty initially diagnosed

Karger with OCD and bipolar disorder and assigned a GAF score of 41, which indicates serious

symptoms. See Tr 216 and 230. Two days later, on January 15, 2003, behavioral therapist Shapiro

identified the following obsessions and compulsions that Karger needed to address:



                                                  -6-
       –       perfectionism/ incompletion
       –       some contamination
       –       complexion, hair;
       –       herself or others losing her personal items
       –       riding in or driving a car
       –       being touched by bare feet
       –       hearing sounds such as silverware scratching a plate or hearing people with “dry
               mouths” talk
       –       fear of falling down the stairs
       –       fear of seeing moldy food or of eating food which is a few days old or past its
               expiration date
       –       making sure that she has packed everything for a trip and then checking the items
               during the trip
       –       picking her skin
       –       re-reading, writing with perfect penmanship, and concern with grammar
       –       checking electrical plugs
       –       ordering and arranging personal items in her room
       –       going down stairs one step at a time
       –       watching or looking at information about diseases

Tr 217-218. On January 23, 2003, ten days after Karger was admitted to the McLean OCD Institute,

Dr. Dougherty noted that she was having difficulty and that there had been no change in her

symptoms, Tr 228. On February 4, 2003, Dr. Dougherty noted that Karger was complying with her

treatment plan and performing more difficult steps, Tr 224, and she was discharged to her parents’

home on February 21, 2003 with an “improved” condition, Tr 215.

       Karger began treatment with a county counseling center on April 4, 2003, and after the initial

screening, therapist Alicia Thomas diagnosed bipolar disorder, depression, and OCD, but assigned

a GAF score of 60, see Tr 239, at the high end of the 51-60 range which indicates moderate

symptoms or moderate difficulty in social, occupational, or school functioning, see DSM at 32.

       At the request of a State agency, John A. Comley, Psy.D., evaluated Karger on June 5, 2003,

diagnosing ADHD - predominantly inattentive type, bipolar disorder I - rapid cycling type, OCD,

and histrionic personality traits, and finding moderate limitation in eight categories of work-related



                                                 -7-
functioning, marked limitation in five categories, and extreme limitation in five categories, calling

her “psychologically disabled” and unemployable for 12 months or more, see Tr 243-45. Comley

recommended continued psychiatric evaluation, psychological treatment, and vocational

rehabilitation services, see Tr 244.

       Also at the request of the state disability agency, Curt S. Ickes, Ph.D., evaluated Karger on

October 29, 2003, diagnosing bipolar disorder, depression, OCD, and ADHD, and assigning a GAF

score of 55, see Tr 274, the midpoint of the 51-60 range which indicates moderate symptoms or

moderate difficulty in social, occupational, or school functioning, see DSM at 32. On the neutral

or positive side of the ledger, Ickes found Karger to have a normal range of affect, full orientation,

fair insight and judgment, estimated low-to-average intelligence, an intact memory, and no

impairment in the ability to understand, remember, and follow instructions, see Tr 271-74. On the

negative side of the ledger, Ickes found that Karger was moderately limited in her ability to relate

well to others, including co-workers and supervisors; moderately impaired in her ability to maintain

concentration, persistence and pace for the performance of simple tasks; and moderately impaired

in the ability to withstand the normal day-to-day stress and pressures associated with work, see Tr

274.

       Also at the request of the State disability agency, John Malinky, Ph.D., completed a

Psychiatric Review Technique Form and a Mental RFC Assessment, see Tr 281-296. Malinky found

that Karger was mildly restricted in her daily-living activities and moderately limited in a number

of areas: maintaining social functioning; maintaining concentration, persistence or pace;

understanding, remembering and carrying out detailed instructions; maintaining attention and

concentration for extended periods; performing activities on a schedule; maintaining regular



                                                 -8-
attendance and punctuality; completing a normal workday or workweek without interruption from

psychologically-based symptoms; performing at a consistent pace without unreasonably frequent or

unreasonably long rest periods; and accepting criticism and instructions from supervisors, see Tr

294-95.   Malinky found Karger to be markedly limited in one area, the ability to interact

appropriately with the general public, Tr 295. Ultimately, Malinky opined that Karger retained the

RFC to “complete simple repetitive tasks that do not require prolonged periods of attention[,] in a

low[-]stress environment with decreased contact with others.” Tr 296.

       At the request of the State disability agency, treating source Dana Watts, Ph.D., completed

a Mental Assessment of Ability to Do Work-Related Activities, diagnosing OCD, bipolar disorder,

and depression, and assigning her a GAF score of 35, see Tr 276-77 and DSM at 32.

       On the positive side of the ledger, Dr. Watts found that Karger had unlimited or very good

abilities to follow work rules, interact with supervisors, relate to coworkers, and maintain her

personal appearance, and a good ability to use work judgment, and remember and carry out detailed

but not complex job instructions and tasks, or maintain attention or concentration; although anxiety

could interfere with those abilities, see Tr 276-78. Dr. Watts found that because of her chronic

emotional problems, Karger had only a fair ability to behave in an emotionally stable manner, and

poor to no ability to deal with work stresses, function independently, relate predictably in social

situations, demonstrate reliability, or persist in work activity, see Tr 276-78. Watts opined that

although Karger was “a very bright young woman”, her “chronic emotional difficulties have had a

severe impact on her ability to cope with age-appropriate demands” and “have interfered with her

ability to master independent living skills”, Tr 276.




                                                 -9-
       Significantly, Karger has not alleged that she personally interacted with, or was ever

examined by, Watts after 2002. Thus, absent contrary evidence from Karger, it appears that Watts’s

December 2003 opinion was based on Watts’s interactions and notes from at least a full year earlier.

Therefore, Watts was no longer Karger’s treating psychologist by the time of Watt’s third opinion

in December 2003. Cf. Hash v. Comm’r of Soc. Sec., 309 F. App’x 981, 985-87 (6th Cir. 2009)

(affirming denial of DIB and upholding ALJ’s decision to reject Dr. Koford’s April 14, 2005 RFC

questionnaire, implying that he was no longer a treating source because “[a]t the time of completion

[of the questionnaire], Dr. Koford had not seen Hash for over three months”).

       Because Watts was not Karger’s treating source in December 2003, the ALJ would not have

been under any special obligation to defer to that opinion or to explain why he elected not to defer

to it (as he was obligated to do with respect to Watts’s earlier opinions, rendered while she was still

a treating source for Karger). Moreover, even a treating physician’s opinion has limited probative

value where his treatment of the claimant stopped long before he rendered the opinion in question.

Cf. Swain v. Comm’r of Soc. Sec. No. 09-3500, – F. App’x –, 2010 WL 2294534, *4-5 (6th Cir. June

7, 2010) (“[A] treating physician’s opinion is ‘minimally probative’ when the physician began

treatment after the expiration of the claimant’s insured status.”) (quoting Siterlet v. HHS, 823 F.2d
918, 920 (6th Cir. 1987) (“Dr. Modzinski first saw him on November 23, 1983, almost eight months

after expiration of his insured status. Appellant suffers from one or more degenerative disorders.

Thus, Dr. Modzinski’s report is minimally probative of his condition prior to March 31, 1983.”)).

       For purposes of medication management, psychiatrist Thomas Thysseril, M.D., of the Oak

Tree Behavioral Health practice, evaluated Karger on May 5, 2005, diagnosing bipolar disorder I-

most recent episode hypomanic, OCD, cannabis abuse, and personality disorder NOS with borderline



                                                 -10-
features, and assigning a GAF score of 60, see Tr 419-20. It appears that Dr. Thysseril examined

Karger on at least ten occasions within a nearly one-year period in 2005-2006: the original May 5,

2005 visit, then May 16, June 15, July 6 and 27, September 26, October 19, and November 30, 2005,

and finally on February 13 and April 12, 2006. After every examination, Dr. Thysseril continued

the same diagnoses, while lowering and raising her GAF within the range of 50-70. See Tr 405-424.

GAF scores in the range of 61-70 are intended to indicate some mild symptoms or some difficulty

in social, occupational, or school functioning, see DSM at 32. Dr. Thysseril advised Karger to stop

using marijuana on July 27, 2005, and in February 2006 he noted that she had been abstaining from

marijuana use for three months, see Tr 411-12 and Tr 421-22. Other than reducing Karger’s

Lamictal prescription and adding Abilify in June 2005, the portions of the record identified by the

parties do not disclose other medication changes by Dr. Thysseril.

       Appellant Karger emphasizes her hearing testimony about the alleged limitations imposed

by her obsessive-compulsive disorder. Karger points to her testimony that she has difficulty

grooming because she gets “stuck in front of the mirror” if she gets nervous, cannot wash dishes

because she is “revolted” by the idea and afraid of contamination, and bathed or showered only about

two days per week. See Karger’s Br at 22 (citing Tr 448, 449-50 and 469). She recalls her

explanation to the ALJ as to why she felt that she could not bathe or shower most days:

       Karger:         Like I cannot get myself to turn the faucet on. I’ll just sit on the side
                       of the tub and think okay, I’ve got to turn on the water, but I just
                       don’t feel like I can do it so –
       ALJ:            Okay. That’s okay. Why can’t you do it? Is it a physical reason or
                       is it a mental reason?
       Karger:         It’s a mental reason. It’s a totally –
       ALJ:            Okay.
       Karger:         – mental reason and then even when I turn it on I have a hard time
                       getting myself to go in the water you know –
       ALJ:            Okay.


                                                 -11-
       Karger:         – to get wet. It just seems like it’s a – such a change from being dry. I don’t
                       know if that makes any sense.

Tr 447 to 448. Karger acknowledges that she smoked marijuana regularly for about six months until

stopping in November 2005, resuming in March 2006 and ending in April 2006. See Karger’s Br

at 22 (citing Tr 460 and 479).

       Karger assails the opinion of psychologist Dr. Jeffrey Madden, who testified as a medical

expert. Karger’s argument implies that the ALJ should not have credited Madden’s opinion where

it conflicted with treating psychologist Watts’s opinion. Specifically, Madden testified that Karger

suffered from OCD, bipolar disorder, and ADD but her conditions did not meet or equal a listed

impairment and she would have only moderate impairments. Karger points out that Madden did not

provide a specific RFC assessment and “did not cite any basis for his opinion other than a reference

to a one-time consultative examination.” Karger Br at 23 (citing Tr 480-82). Karger stresses that

on cross-examination, Madden testified that treating psychologist Watts’s opinion would not be

inconsistent with Karger’s psychological diagnoses, and he did not dispute Watts’s findings. Karger

Br at 23 (citing Tr 485). Ultimately, of course, Karger contends that the ALJ should have accepted

the opinions of treating psychologist Watts, as the vocational expert (“VE”) testified that if Watts’s

opinion (Tr 276-78) were accepted, Karger would be incapable of gainful employment, see Tr 492-

93.

                                                 II.

       On May 30, 2003, Karger filed the instant application for Social Security disability benefits

(“DIB”), alleging a disability onset date of November 1, 2000; the agency denied the application on

December 4, 2003 and denied reconsideration on March 31, 2004. See Tr 32-43 and 52-57. On

April 29, 2004, Karger requested a hearing, which was held before ALJ John H. Metz on June 12,


                                                -12-
2006. See Tr 427-494. Karger was represented by counsel (attorney Bradley J. Davis) and

participated at the hearing, along with medical expert (“ME”) Jeffrey Madden, Ph.D., and VE Bruce

Growick. In his December 28, 2006 decision denying DIB, the ALJ found that Karger had five

severe impairments – bipolar disorder, obsessive-compulsive disorder, attention deficit hyperactivity

disorder, personality disorder, and degenerative disease of the lumbar spine – but determined that

they did not render her totally disabled during the relevant period. Tr 16. The ALJ made the

following findings of fact and conclusions of law:

       2.      The claimant has the following impairments that reduce her ability to perform
               basic work-related functions: bipolar disorder, obsessive-compulsive
               disorder, attention deficit hyperactivity disorder, personality disorder, and
               degenerative disease of her lumbar spine.

       3.      The claimant does not have an impairment or combination of impairments
               listed in, or medically equal to one listed in, 20 CFR Part 404, Subpart P,
               Appendix 1.

       4.      The claimant’s subjective complaints are disproportionate to and not
               supported by the objective and substantial evidence in the record to the extent
               they suggest that she is disabled.

       5.      The claimant has the residual functional capacity to do the following: (1) lift
               and carry 50 pounds occasionally and 25 pounds frequently; (2) stand and/or
               walk about six hours in a workday; (3) sit for about six hours in a workday;
               (4) push and pull within normal limits; (5) kneel and crawl within normal
               limits; (6) frequently balance; (7) occasionally stoop, crouch, and climb; and
               (8) manipulate with her hands and fingers within normal limits. She is able
               to complete simple repetitive tasks that do not require prolonged periods of
               attention[,] in a low[-]stress environment with decreased contact with others.

                                             * * *
       9.      Based on a capacity for the full range of light or medium work, and the
               claimant’s age, education, and work experience, 20 CFR 416.969, Rules
               202.20 and 203.28, Tables No. 2 and 3, respectively, Appendix 2, Subpart P,
               Regulations No. 4 would direct a conclusion of “not disabled.”




                                                -13-
       10.     Applying the above-cited vocational rules as a framework for
               decisionmaking, the claimant could have performed a significant number of
               jobs in the regional and national economies.

       11.    The claimant was not under a disability, as defined in the Social Security Act,
              at any time through the date of this decision.
       Karger filed a request for review, which the Appeals Council denied on May 23, 2008. See

Tr 5-9 and 425-26. Accordingly, the ALJ’s decision became the final decision of the agency. See

Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 237 (6th Cir. 2002) (citing 20 C.F.R. § 416.1481).

       Karger filed a complaint in the United States District Court for the Northern District of Ohio,

contending that the ALJ committed reversible error by failing to comply with the treating-source rule

and by improperly analyzing the medical opinion evidence of record. See N.D. Ohio No. 5:08-cv-

1713, Doc 13 at 1. Specifically, Karger urged the district court to find error in the ALJ’s failure to

either give controlling weight to treating psychologist Watts’s opinion or explain why he did not

accord it such weight; his wrongful rejection of the opinion of non-treating psychiatrist Dr. John

Comely, Psy.D.; and his failure to even mention the disability-favorable opinions of non-treating

sources M.E. Menken, Ph.D., and Dr. Stuart Bartle, M.D. See id. at 14-19. The Commissioner’s

response brief before the district court conceded that the ALJ did not comply with the regulations,

but reasoned that because “he met the goal of the regulations . . . [his] errors were harmless.” Id.

Doc 15 at 9-10 (citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (discussing

20 C.F.R. § 416.927(d), which requires the agency to “always give good reasons in our notice of

determination of decision for the weight we give [the claimant’s] treating source’s opinion.”).




                                                -14-
                                               III.

       The parties presented expert opinion testimony or reports to the ALJ from at least the

following nine medical professionals:

       Dana Watts, Ph.D.             Psychologist                  Treating source, 1999-2002
       Dr. Thomas Thysseril, M.D.    Physician                     Treating source, 2005-2006
       M.E. Menken, Ph.D.            State agency psychologist     Reviewing source
       John Malinky, Ph.D.           State agency psychologist     Reviewing source3
       Dr. Curt S. Ickes, Ph.D.      State agency psychologist     Reviewing source
       John A. Comley, Psy.D.        Psychiatrist                  Reviewing source
       Dr. Stuart Bartle, M.D.       Physician                     Examining source
       Tamsin Trelawny-Ross          Assistant to Dr. Bartle       not a physician
       Dr. Jeffrey Madden, Ph.D.     Med. Expert, psychologist     Reviewing source

On July 31, 2009, the Honorable Benita Y. Pearson, United States Magistrate Judge, issued a Report

and Recommendation (R&R) recommending that the ALJ’s decision be vacated and remanded for

further consideration pursuant to sentence four of 42 U.S.C. § 405(g). Judge Pearson recommended

holding that the ALJ violated the treating-source regulation with regard to Karger's treating

psychologist, Dr. Watts:

       Neither party contests that Dr. Watts is Karger's treating physician. The
       Commissioner conceded that the ALJ omitted Dr. Watts’ opinion from his decision,
       in (presumably) any meaningful way. The Court noted two occasions in his written
       decision where the ALJ mentioned the work of Dr. Watts. Neither mention satisfies
       the reason-giving requirement of the treating source rule.

       The record before the court contains Dr. Watts’ three assessments of Karger’s
       abilities dated January 8, 2002, May 9, 2002, and December 27, 2003. The ALJ’s
       entire “analysis” regarding Dr. Watts’ December 2003 opinion is: “In December
       2003, Dr. Watts commented that the claimant’s psychological problems had
       interfered with her ability to master independent living skills, but Dr. Ickes[’]



       3
        An “examining source” is someone who does not qualify as a treating source but who has
examined the claimant. See Smith v. Comm’r of Soc. Sec., 482 F.3d 873, 875 (6th Cir. 2007). A
“reviewing source” is “a physician, psychologist, or other acceptable medical source” who does not
qualify as a treating source and has not examined the claimant “but provides a medical or other
opinion in [the claimant’s] case.” 20 C.F.R. § 416.902.

                                              -15-
       independent evaluation findings, as just summarized, document that the claimant
       does have satisfactory independent living skills.”

       The Commissioner excuses the ALJ’s lapse by explaining that “[t]he ALJ failed to
       address Dr. Watts’ opinion in his decision. But the ALJ asked Dr. Madden to address
       Dr. Watts’s opinion at the hearing.” Th[is] . . . is incorrect. * * * Karger’s counsel,
       not the ALJ, asked Dr. Madden to address Dr. Watts’s opinion. The relevant portion
       of the exchange between Karger’s counsel and Dr. Madden is as follows:

              Q [Attorney]: Okay. Did you have a chance to review the 22F
              [Watts’s December 2003 opinion], some notes from the treating
              source Donna Lots [phonetic] [for Dana Watts] a psychologist?

              A [Dr. Madden]: Yes, I did.

              Q.      You’ve testified, obviously a little bit inconsistent with her
                      opinion, but is her opinion that the Claimant has a poor or no
                      ability in a number of areas[,] work areas? Is her opinion
                      reasonable or is she just off base with it?

                                             * * *
              A.      Obviously – I wouldn’t say that what she’s describing would
                      be inconsistent with somebody that has a diagnosis that the
                      claimant has.

                                               * * *
       The record clearly demonstrates that the ALJ did not ask Dr. Madden to address Dr.
       Watts' opinion at the hearing. Furthermore, even if the ALJ had asked Dr. Madden
       about Dr. Watts’ opinion at the hearing, the ALJ neglected to mention in his written
       decision that Dr. Madden’s opinion conflicted with Dr. Watts’ opinion and to analyze
       or spell out for the reader how he resolved the conflicting medical opinion evidence.

       This dialogue glaringly illustrates that Dr. Madden was unable to convincingly and
       confidently discredit Dr. Watts’ opinion. “The testimony of [Dr. Madden] cannot
       provide a sufficient basis for rejecting the opinions of plaintiff’s treating physicians
       since ‘the opinion of a nonexamining physician is entitled to little weight if it is
       contrary to the opinion of the claimant’s treating physician.’” Shelman v. Heckler,
       821 F.2d 316, 321 (6th Cir. 1987) . . . . Therefore, Dr. Madden’s contrary opinion
       should only be afforded little weight.

N.D. Ohio No. 5:08-cv-1713, Doc 16 at 10-11 (other citations omitted). The Magistrate further

recommended holding that the ALJ’s violation of the treating-source rule could not qualify as



                                                -16-
harmless error on the premise that his opinion nonetheless met the goal of the rule. See R&R at 12-

13.

       Having concluded that the ALJ’s failure to discuss Watts’s opinions was not harmless error

under Wilson, the Magistrate next recommended that his failure to mention state reviewing

psychologist Menken’s opinion was likewise not harmless error. See R&R at 14-15.

       Next, the Magistrate reasoned that the ALJ’s rejection of Psy.D. Comley’s opinion and his

failure to even mention the opinions of Dr. Stuart Bartle and Tamsin Trelawny-Ross further

established that the ALJ’s opinion failed to reflect adequate, careful consideration of the record

evidence. The Magistrate wrote as follows on this score:

       The Court is “not unsympathetic to the plight of an ALJ confronted, as in this case,
       with the opinions of [at least nine] different psychological medical sources, in
       addition to multiple opinions relating to alleged physical impairments.” Bowen, 478
       F[.3d] at 750. [T]he Court is cognizant that an ALJ can consider all the medical
       opinion evidence without directly addressing in his written decision every piece of
       evidence submitted by a party, but his factual findings as a whole must show that he
       implicitly resolved such conflicts. See . . . Loral Defense Systems-Akron v. NLRB,
       200 F.3d 436, 453 (6th Cir. 1999) . . . . Nevertheless, while a “deficiency in
       opinion-writing is not a sufficient reason to set aside an ALJ’s finding where the
       deficiency [has] no practical effect on the outcome of the case,” inaccuracies,
       incomplete analysis and unresolved conflicts of evidence can serve as a basis for
       remand.

       [T]he ALJ’s errors and omissions were not harmless. Even if the ALJ had carefully
       considered the entire record in contemplating his decision and asked probative
       questions at the hearing, his written decision failed to articulate that careful
       consideration and the answers to the hearing questions. In sum, the ALJ’s opinion
       does not represent the entire record. Given that, according to the Court’s review of
       the entire record, at least four medical source opinions found Karger disabled because
       of her psychological impairments and at least four did not, the ALJ must carefully
       articulate his resolution of the conflict with contextual awareness of the record
       evidence. See, e.g., Kester v. Astrue, No. 3:07cv00423, 2009 WL 275438 at *9 (S.D.
       Ohio Feb. 3, 2009) (stating that an ALJ cannot “pick and choose” only the evidence
       that supports his position) (internal citations omitted).




                                               -17-
R&R at 15-16 (n. 10, underlining & other citations omitted). Finally, the Magistrate concluded that

because an assessment of RFC “is based upon ‘all of the relevant medical and other evidence,” the

ALJ’s failure to properly evaluate medical opinion evidence made it necessary to perform a new

RFC assessment after such evaluation. Id. at 17 (quoting 20 C.F.R. § 416.945(a)(3)). “After a new

RFC determination has been made,” she stated, “the ALJ may continue the sequential analysis,

including posing an appropriate hypothetical to the Vocational Expert to determine whether Karger

has the ability to perform any jobs in the national economy.” R&R at 17.

       The agency filed an objection on August 12, 2009. The gist can be gleaned from the first and

last paragraphs:

       The Commissioner is concerned that the magistrate judge has recommended remand
       based on an unpublished district court case which relies solely on out-of-circuit law,
       where 6th Circuit precedent suggests a different outcome. [E]ven if the standard
       were as the magistrate judge says, [h]e has not considered the possibility of harmless
       error, where five physician opinions support the ALJ’s decision. [T]he magistrate
       judge also did not consider Plaintiff’s extensive activities.

       ***
       In sum, although the ALJ did not expressly mention the opinions of treating
       psychologist Dr. Watts or reviewing psychologist Dr. Menken, the ALJ reasonably
       relied on five contrary opinions, as well as Karger’s activities, to find Karger was not
       disabled. This clearly constitutes substantial evidence. * * *

N.D. Ohio No. 5:08-cv-1713, Doc 17 at 1-3 (other nn. and cites omitted). Karger filed a response

to the objections on August 13, 2009, seeking the adoption of the R&R. Doc 19 at 1-2. Karger filed

a timely notice of appeal in October 2009, seeking the adoption of the R&R.

       The district judge declined to adopt the R&R, issuing an order stating, in its entirety:
       In particular, this Court finds merit in Defendant's position that, although the ALJ did
       not expressly mention the opinions of [treating psychologist] Dr. Watts or
       [examining physician] Dr. Menken, the ALJ reasonably relied on five contrary
       opinions, in addition to Plaintiff's activities, in finding Plaintiff not disabled.
       Because the Court finds that the ALJ's determination is supported by substantial



                                                -18-
        evidence, Defendant's Objections to the [R&R] are SUSTAINED and the decision
        of the ALJ is AFFIRMED. This case is TERMINATED.

Id. Doc 19 at 1-2. Karger filed a timely notice of appeal in October 2009.

                                                  IV.

        The district court had jurisdiction under 42 U.S.C. § 1383 (c)(3), which provides:
        The final determination of the Commissioner of Social Security after a hearing under
        paragraph (2) [on an application for supplemental security income for the aged, blind
        or disabled] shall be subject to judicial review as provided in section 405 (g) of this
        title to the same extent as the Commissioner's final determinations under section 405
        of this title [an application for old age, survivors or disability insurance benefits].”

In turn, 42 U.S.C. §405 (g) provides in pertinent part, “Any individual, after any final decision of

the Commissioner of Social Security made after a hearing to which he was a party... may obtain a

review of such decision by a civil action... in the district court of the United States in the district

in which the plaintiff resides...” We have appellate jurisdiction under 28 U.S.C.§ 1291.

                                                   V.

        The district court’s determination that substantial evidence supports the ALJ’s decision is

a legal conclusion that we review de novo. See Kyle v. Comm’r of Soc. Sec. 609 F.3d 847, 854 (6th

Cir. 2010) (citing, inter alia, White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009)).

        The district court was obligated to accord great deference to the Commissioner’s decision,

as are we. The courts may not try the case de novo, nor resolve conflicts in evidence, nor decide

questions of credibility. See Jordan v. Comm’r of Soc. Sec., 548 F.3d 417, 422 (6th Cir. 2008)

(citation omitted). “Under 42 U.S.C. § 405(g), the ALJ’s findings are conclusive as long as they are

supported by substantial evidence.” Foster v. Halter, 279 F.3d 348, 353 (6th Cir. 2001) (citation

omitted). “Substantial evidence” means “more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Id at 353 (citing



                                                  -19-
Kirk v. HHS, 667 F.2d 524, 535 (6th Cir. 1981)). Notably, substantial evidence is less than a

preponderance of the evidence. See Kyle, 609 F.3d at 854 (citation omitted).

       If the Commissioner’s determination is supported by substantial evidence, it must stand

regardless of whether a court might have resolved the disputed issues differently in the first instance.

See Kyle v. Comm’r of Soc. Sec., 609 F.3d 847, 854-55 (6th Cir. 2010) (citing Lindsley v. Comm’r

of Soc. Sec. 560 F.3d 601, 604-05 (6th Cir. 2009), reh’g & reh’g en banc denied (6th Cir. July 14,

2009)); Kinsella v. Schweiker, 708 F.2d 1058, 1059 (6th Cir. 1983). The Commissioner’s

determinations are not subject to reversal merely because there is substantial evidence that would

have supported the opposite conclusion. See Longworth, 502 F.3d at 595 (citation omitted).

                                                  VI.

       The Commissioner does not contest that Watts and Thysseril were treating physicians, at least

for some period of time. Watts and Thysseril’s status as treating sources is legally significant,

because

       the Commissioner’s regulations require that if the opinion of the claimant’s treating
       physician is “well-supported by medically acceptable clinical and laboratory
       diagnostic techniques” and [is] “not inconsistent with the other substantial evidence
       in the case record,” it must be given “controlling weight.”

Tilley v. Comm’r of Soc. Sec., No. 09-6081, – F. App’x –, –, 2010 WL 3521928, *5-6 (6th Cir. Aug.

31, 2010) (per curiam) (Guy, Moore, Griffin) (quoting Hensley v. Astrue, 573 F.3d 263, 266 (6th

Cir. 2009)). If a treating source’s opinion is not well supported by such techniques or is inconsistent

with the other substantial record evidence, however, it is not entitled to controlling weight. Tilley,

– F. App’x at –, 2010 WL 3521928 at *6 (citing 20 C.F.R. § 404.1527(d)(2)).

       “Even if the ALJ does not give controlling weight to a treating physician’s opinion, he must

still consider how much weight to give it . . . .” Friend v. Comm’r of Soc. Sec., 375 F. App’x 543,


                                                 -20-
550 (6th Cir. 2010). In doing so, the ALJ must take into account the length of the treatment

relationship, the frequency of examination, the extent of the source’s knowledge of the impairments,

the amount of relevant evidence supporting the source’s opinion, the extent to which the opinion is

consistent with the record as a whole, whether or not the physician is a specialist in the relevant field,

and any other relevant factors tending to support or contradict the opinion. See Friend, 375 F. App’x

at 550 (citing 20 C.F.R. § 404.1527(d)(2) through (6). The ALJ’s decision on how much weight to

accord a treating source’s opinion must be accompanied by “good reasons” that are “‘supported by

the evidence in the case record, and must be sufficiently specific to make clear to an y subsequent

reviewers the weight the adjudicator gave to the treating source’s medical opinion and the reasons

for that weight.’” Friend, 375 F. App’x at 550 (quoting SSR 96-2p, POLICY INTERPRETATION

RULING TITLES II    AND   XVI: GIVING CONTROLLING WEIGHT             TO   TREATING SOURCE MEDICAL

OPINIONS, 1996 WL 374188, *5 (July 2, 1996)). This “good reason” requirement serves both to

ensure adequacy of review and to enable the claimant to understand the disposition of his case. See

Rogers v. Comm’r of Soc., 486 F.3d 234, 242 (6th Cir. 2007).

        The ALJ’s decision mentioned one of Dr. Watts’s opinions cursorily, and he did not mention

the other two Watts opinions not at all, let alone explain why he did or did not credit those opinions

instead of conflicting opinions from non-treating sources. These omissions are especially harmful

given the VE’s testimony that the limitations found by Watts – i.e, Karger’s alleged “poor or no

ability” to deal with work stressors and function independently, “poor or no ability” to relate

predictably in social situations, “poor or no ability” to be reliable and to persist in work activity –

if accurate, would prevent Karger from working (Tr 276-77). See Hall v. Comm’r of Soc. Sec., 148

F. App’x 456, 462 (6th Cir. 2005) (ALJ’s failure adequately to explain rejection of treating physician



                                                  -21-
Caudill’s opinion was not harmless error; “Dr. Caudill was most familiar with the pain Hall

experienced because of his back. The ALJ could not fairly decide to not address this key opinion

of Dr. Caudill. Its importance is confirmed by the vocational expert . . . , who stated that if the

lifting/sitting/standing restriction were added to other findings by the ALJ, Hall could not find

work.”). Contrast Tilley, – F. App’x at –, 2010 WL 3521928 at *6 (“[T]he ALJ’s decision in the

instant case fully described the reasoning for discounting [treating physician] Dr. Srivastava’s

opinion. The ALJ thoroughly reviewed Dr. Srivastava’s notes and found that his physical exams of

Tilley were ‘essentially normal,’ and that the evidence contained ‘little or no objective findings

showing any significant change in [Tilley’s] medical condition since he was released by his surgeon

in April 2005.”).

       Nor did the ALJ’s decision even mention Dr. Thysseril, let alone explain whether he was

considered a treating physician and, if so, why the ALJ did or did not credit his opinion generally,

how he found Thysseril’s opinion to conflict with Watts’s opinions, and most of all, why the ALJ

(possibly) considered Thysseril’s opinion to be more reliable than Watts’s opinions to the extent that

they conflicted. The lack of discussion of Thysseril’s opinions is no minor matter, because his

findings were dramatically different from the findings of the other, earlier treating source, Watts.

       For example, Thysseril found that during his treatment of her from May 2005 to April 2006,

Karger had generally moderate symptoms and limitations, GAF ratings in the mild to moderate

range, normal speech, logical and goal-directed thoughts, good orientation and memory, good

cognition, and good impulse control, insight, and judgment, see AR 405-424, all of which arguably

corroborates the testimony of medical expert Menken (AR 481-82), examining source Ickes (AR

272-74), and state-agency reviewing psychologists Malinky and Marlow (AR 291 and 296), and



                                                -22-
tends to support the conclusion that Karger was not disabled. Cf. Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 408 (6th Cir. 2009) (vacating denial of benefits and remanding to ALJ) (where

psychiatrist Raza started out as a consulting source only, the relationship expanded to include

treatment at the Cumberland River Care Center; “Though the ALJ summarizes Blakley’s time at

Cumberland . . . the ALJ does not explain in her decision whether she weighed Dr. Raza as an

expert, a treater, or both. Here again, the ALJ failed to account for Dr. Raza’s opinions as a treating

physician in disregard of 20 C.F.R. § 404.1527.”). Contrast Carrelli v. Comm’r of Soc. Sec., No.

09-6192, – F. App’x –, –, 2010 WL 2993975, *8-9 (6th Cir. July 23, 2010) (ALJ was not required

to give controlling weight to opinion of treating physicians Wakham and Naylor, because ALJ’s

opinion explained that he gave “considerable weight” to a non-treating physician Summers’s

contrary assessment because it took account of the claimant’s left shoulder and hip pain but also was

consistent with benign CT scans, EMGs, MRIs and nerve-conduction studies and with the claimant’s

self-reported and observed daily activities, and an expert in Social Security disability evaluation

agreed with the non-treating source).

       Naturally, that means that the ALJ did not explain the nature and extent of any conflict

between treating source Watts and treating source Thysseril and several non-treating sources. Less

still did the ALJ explain how he resolved any such conflict. Contrast Tilley, – F. App’x at –, 2010
WL 3521928 at *6 (“Furthermore, the ALJ determined that the opinion of Dr. Lovell, Tilley’s

neurosurgeon, was more entitled to more weight as a specialist and specific treater of Tilley’s back

problems, in accordance with 20 C.F.R. § 416.927(d)(5).”).

       In Wilson v. HHS, we acknowledged that the regulatory requirement to give good reasons for

not deferring to a treating source’s opinion “does not require conformity at all times.” Coldiron, –



                                                 -23-
F. App’x at –, 2010 WL 3199693 at *4 (citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 547 (6th

Cir. 2004)). Violation of the requirement constitutes harmless error if the ALJ has “met the goals

of the procedural requirement – to ensure adequacy of review and to permit the claimant to

understand the disposition of his case – even though he failed to comply with the regulation’s terms.”

Id. (citing Wilson, 378 F.3d at 547). “An ALJ may accomplish the goals of this procedural

requirement by indirectly attacking the supportability of the treating physician’s opinion or its

consistency with other evidence in the record.” Id. (citing, inter alia, Hall v. Comm’r of Soc. Sec.,

148 F. App’x 456, 464-65 (6th Cir. 2005)). “Notably, courts look to the ALJ’s decision itself, and

not other evidence in the record, for support.” Id. In other words, the requisite evidence and analysis

must appear in the ALJ’s decision, not simply be present in the rest of the record.

       While an ALJ is not required to discuss every piece of medical opinion evidence, the ALJ

here did not nearly discuss enough of that evidence to enable us to determine whether substantial

evidence supports the determination that Karger’s impairments do not render her disabled. For

example, the ALJ’s only mention of an opinion by treating psychologist Watts merely noteed that

“[i]n December 2003, Dr. Watts commented that the claimant’s psychological problems had

interfered with her ability to master independent living skills . . . , but Dr. Ickes[’] independent

evaluation findings, as just summarized, document that the claimant does have satisfactory

independent living skills.” Tr. 17. This is insufficient under our precedents. “[I]t is not enough to

dismiss a treating physician’s opinion as ‘incompatible’ with other evidence of record; there must

be some effort to identify the specific discrepancies and to explain why it is the treating physician’s

conclusion that gets the short end of the stick.” Friend, 375 F. App’x at 552; see, e.g., id. at 551

(“The ALJ’s rationale for discounting that opinion [of primary-care treating physician Angerman]



                                                 -24-
was expressed simply as ‘the testimony of [Medical Expert] Dr. Nusbaum, which would allow the

claimant to stand/walk for one hour [at a] time to a total of six hours in an eight-hour workday, is

more consistent with the objective clinical findings,’ and ‘there is no basis for Dr. Angerman’s

conclusion that the claimant can stand/walk for only one hour in a day.’ This is not ‘sufficiently

specific’ to meet the requirements of the rule on its face, inasmuch as it neither identifies the

‘objective clinical findings’ at issue nor discusses their inconsistency with Dr. Angerman’s

opinion.”).4

       In addition, the ALJ did not discuss the opinions of two non-treating sources, examining

psychologist Dr. Bartle and reviewing-source ME Dr. Menken, so their opinions (and the support

for their opinions) were not analyzed at all, let alone for their tendency to support or undermine

either of the treating sources’ opinions. This is potentially significant, because Dr. Bartle assigned

Karger a GAF score of 45 upon her admission to Gould Farm in May 2002, see Tr 231, and he

opined that Karger could not function outside her home without extensive support and could muster

sustained concentration and attention only in a supportive work program, see Tr 183-86. The

complete omission of any discussion of ME Dr. Menken’s opinion is no minor matter, either,

because Menken opined in August 2002 that Karger suffered “marked” limitations in maintaining

social functioning and concentration, persistence and pace, and that her impairments satisfied

Listings 12.06a and 12.06b. This suggests that the ALJ did not consider the opinions of Bartle and

Menken. As to ME Menken, that would violate the regulation providing that “all evidence from



       4
                In any event, suppose arguendo that the ALJ had adequately explained why he
credited Ickes’s opinion over Watts’s with regard to Karger’s independent living skills. That would
still leave no explanation for the ALJ ignoring or discounting (we cannot tell which) Dr. Watts’s
opinion that Karger had “poor to no ability” in areas other than independent living skills. See
Karger’s Br at 37.

                                                -25-
non-examining sources” is considered to be opinion evidence”, 20 C.F.R. § 416.927(f), and that

while ALJs are not bound by the findings of State agency or other “program” physicians and

psychologists, such sources are “highly qualified [professionals] who are also experts in Social

Security disability evaluation” and ALJs “must consider [their]findings . . . as opinion evidence . .

. .” 20 C.F.R. § 416.927(f)(2)(i). The omission of any mention of ME Menken’s opinion violates

the regulatory requirement that

       [u]nless the treating source’s opinion is given controlling weight, the administrative
       law judge must explain in the decision the weight given to the opinions of a State
       agency medical or psychological consultant or other program physician or
       psychologist, as the administrative law judge must do for any opinions from treating
       sources, nontreating sources, and other nonexamining sources who do not work for
       us.

20 C.F.R. § 416.927(f)(2)(ii).

       For instance, it might be that the ALJ carefully considered all the opinions which his opinion

neglects to discuss – 1999-2002 treater Watts, 2005-2006 treater Thysseril, and non-treaters Bartle

and Menken – and discounted Watts’s opinions in favor of some or all of those three others in part

because they were issued much later than Watts’ opinion and thus rested on a fuller, more up-to-date

medical record and a longer-term perspective on Karger’s condition. Cf. Blakley v. Comm’r of Soc.

Sec., 581 F.3d 399, 409 (6th Cir. 2009) (an ALJ may credit the opinion of a State agency medical

consultant over that of a treating or examining source “when the ‘. . . consultant’s opinion is based

on a review of a complete case record that . . . provides more detailed and comprehensive

information than what was available to the individual’s treating source.’”) (quoting SSR 96-6p,

POLICY INTERPRETATION RULING TITLES II          AND    XVI: CONSIDERATION      OF   ADMINISTRATIVE

FINDINGS OF FACT , BY STATE AGENCY MEDICAL AND PSYCHOLOGICAL CONSULTANTS AND OTHER

PROGRAM PHYSICIANS AND PSYCHOLOGISTS AT THE ADMINISTRATIVE LAW JUDGE AND APPEALS


                                                -26-
COUNCIL LEVELS OF ADMINISTRATIVE REVIEW; MEDICAL EQUIVALENCE , 1996 WL 374180, *3 (July

2, 1996)); see, e.g., Fisk v. Astrue, 253 F. App’x 580, 584-86 (6th Cir. 2007) (vacating non-disability

determination and remanding to ALJ, where ALJ’s decision to discount the opinion of treating

physician Agarwal in favor of State agency physicians’ opinions failed to take into account the fact

that Agarwal’s opinion was based on a year of additional test results which were not available to the

consulting sources when they rendered their opinions). But the ALJ’s opinion leaves us no way of

knowing or even reasonably inferring that any such thought process took place. The harmless-error

doctrine cannot be stretched far enough to excuse the ALJ’s failure to meaningfully indicate, even

indirectly, how much weight he accorded the two treating sources (Watts and Thysseril) vis-a-vis

each other, vis-a-vis the numerous non-treating sources, and why. It is not this Court’s role, or even

the district court’s role, to scour the record for evidence and expert reasoning which the ALJ might

have relied on and which could support a finding of no-disability if the ALJ actually considered it.

       In short, the ALJ’s opinion did not serve the twin goals of the regulatory “good reasons”

requirement – ensuring adequate appellate review and enabling the claimant to understand the

disposition of her case – and the case must be remanded to the ALJ without regard to the likelihood

that the ALJ will reach the same conclusion on remand. See Friend, 375 F. App’x at 551 (“We will

reverse and remand a denial of benefits, even though ‘substantial evidence otherwise supports the

decision of the Commissioner,’ when the ALJ fails to give good reasons for discounting the opinion

of the claimant’s treating physician.”) (citing Wilson, 378 F.3d at 543-46 (a reviewing court “cannot

excuse the denial of a mandatory procedural protection simply because . . . there is sufficient

evidence in the record of the ALJ to discount the treating source’s opinion and, thus, a different

outcome on remand is unlikely.”)). This Court has even said that an ALJ’s failure to identify the



                                                 -27-
reasons for discounting treating-source opinions (if any were discounted) and to explain “precisely

how those reasons affected the weight accorded the opinion denotes a lack of substantial evidence,

even where the conclusion of the ALJ may be justified based upon the record.” Rogers, 486 F.3d

at 243 (emphasis added).

       We need not delve further into Karger’s contention that the ALJ erred in his assessment of

the medical opinions and evidence which were meaningfully discussed in his opinion. “In light of

the above review, and the resulting need for remand of this case, further analysis of Plaintiff’s

remaining contentions is unwarranted.” Neal v. Comm’r of Soc. Sec., No. 1:08-cv-512, 2009 WL
3010848, *14 (S.D. Ohio Sept. 21, 2009).

       Finally, on this record, it would be rash to simply award benefits, as Karger urges. Karger

cites Mowery v. Heckler, 771 F.2d 966, 973 (6th Cir. 1985) (citing Lashley v. HHS, 708 F.2d 1048,

1053-54 (6th Cir. 1983)), which held that a court may directly award benefits, rather than remanding

for proper consideration by the ALJ, where the record is complete and the Commissioner’s decision

is clearly erroneous, proof of disability is strong and evidence to the contrary is lacking, or the

claimant has presented overwhelming evidence of disability. On this record, none of these

conditions is satisfied. Therefore, in accordance with Faucher [v. HHS, 17 F.3d 171, 176 (6th Cir.

1994)], the Court will remand the matter for further proceedings.”).

                                               VII.

       For the foregoing reasons, we REVERSE the district court, VACATE the denial of

Karger’s application, and REMAND to the ALJ pursuant to 42 U.S.C. § 405(g) Sentence Four

for further consideration and a new opinion consistent with this opinion and the regulations.




                                               -28-